        Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

  CONSERVATION LAW FOUNDATION,
  et al.,

            Plaintiffs,

  v.                                                 Case No. 20-cv-10820-DPW

  ENVIRONMENTAL PROTECTION
  AGENCY, et al.,

            Defendants.


                             DECLARATION OF MICHELLE WU

       I, Michelle Wu, declare as follows:

       1.        I am counsel of record for Plaintiffs Natural Resources Defense Council, Inc.,

Clean Wisconsin, New Mexico Wilderness Alliance, and Prairie Rivers Network in the above-

captioned matter filed against Defendants U.S. Environmental Protection Agency (EPA);

Andrew R. Wheeler, in his official capacity as EPA Administrator; U.S. Army Corps of

Engineers (Army Corps); and R.D. James, in his official capacity as Assistant Secretary of the

Army (Civil Works) (collectively, the Agencies).

       2.        Attached as Exhibit 1 is a true and correct copy of EPA’s December 2, 2008,

guidance memorandum titled Clean Water Act Jurisdiction Following the U.S. Supreme Court’s

Decision in Rapanos v. United States & Carabell v. United States. This memorandum is listed in

the certified administrative record index filed by Defendants, see ECF No. 26, as Docket

Document ID No. EPA-HQ-OW-2018-0149-11695, and is available online at:

https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11695.
         Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 2 of 11



        3.     Attached as Exhibit 2 is a true and correct copy of excerpts from EPA’s January

2015 report titled Connectivity of Streams & Wetlands to Downstream Waters: A Review

& Synthesis of the Scientific Evidence. The report is listed in the certified administrative record

index filed by Defendants, see ECF No. 26, as Docket Document ID No. EPA-HQ-OW-2018-

0149-11691, and is available online at: https://www.regulations.gov/document?D=EPA-HQ-

OW-2018-0149-11691.

        4.     Attached as Exhibit 3 is a true and correct copy of an email from Stacey Jensen,

Army Corps, to John Goodin, EPA, and attached files. The email and attachments are listed in

the certified administrative record index filed by Defendants, see ECF No. 26, as Docket

Document ID No. EPA-HQ-OW-2018-0149-11767, and are available online at:

https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11767.

        5.     Attached as Exhibit 4 is a true and correct copy of an excerpt from a document

prepared by the Agencies, dated December 11, 2018, titled Resource and Programmatic

Assessment for the Proposed Revised Definition of “Waters of the United States.” The document

is listed in the certified administrative record index filed by Defendants, see ECF No. 26, as

Docket Document ID No. EPA-HQ-OW-2018-0149-0005, and is available online at:

https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0005.

        6.     Attached as Exhibit 5 is a true and correct copy of excerpts from a public

comment letter submitted by Steve Moyer, Vice President of Government Affairs, Trout

Unlimited. The document is listed in the certified administrative record index filed by

Defendants, see ECF No. 26, as Docket Document ID No. EPA-HQ-OW-2018-0149-4912, and

is available online at: https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-

4912.



                                                  2
        Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 3 of 11



       7.      Attached as Exhibit 6 is a true and correct copy of excerpts from a November

2008 report by Lainie R. Levick et al., titled The Ecological and Hydrological Significance of

Ephemeral and Intermittent Streams in the Arid and Semi-arid American Southwest. The report

is listed in the certified administrative record index filed by Defendants, see ECF No. 26, as

Docket Document ID No. EPA-HQ-OW-2018-0149-0037, and is available online at:

https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-0037.

       8.      Attached as Exhibit 7 is a true and correct copy of a fact sheet from EPA’s

website titled Why are Wetlands Important?. The fact sheet is listed in the certified

administrative record index filed by Defendants, see ECF No. 26, as Docket Document ID No.

EPA-HQ-OW-2018-0149-11677, and is available online at:

https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11677.

       9.      Attached as Exhibit 8 is a true and correct copy of the EPA Science Advisory

Board’s October 16, 2019, draft commentary on the Agencies’ proposed rule redefining “waters

of the United States.” The draft commentary is attached to a memorandum listed in the certified

administrative record index filed by Defendants, see ECF No. 26, as Docket Document ID No.

EPA-HQ-OW-2018-0149-11589, and is available online, as the first attachment, at:

https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11589.

       10.     Attached as Exhibit 9 is a true and correct copy of the EPA Science Advisory

Board’s February 27, 2020, final commentary on the Agencies’ proposed rule redefining “waters

of the United States,” which is available online at: https://yosemite.epa.gov/sab/sabproduct

.nsf/729C61F75763B8878525851F00632D1C/$File/EPA-SAB-20-002+.pdf.

       11.     Attached as Exhibit 10 is a true and correct copy of excerpts from a document

prepared by the Agencies, dated January 22, 2020, titled Economic Analysis for the Navigable



                                                 3
         Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 4 of 11



Waters Protection Rule: Definition of “Waters of the United States.” The document is listed in

the certified administrative record index filed by Defendants, see ECF No. 26, as Docket

Document ID No. EPA-HQ-OW-2018-0149-11572, and is available online at:

https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11572.

        12.    Attached as Exhibit 11 is a true and correct copy of excerpts from EPA’s October

2015 draft report titled National Wetland Condition Assessment 2011: A Collaborative Survey of

the Nation’s Wetlands. This report is listed in the certified administrative record index filed by

Defendants, see ECF No. 26, as Docket Document ID No. EPA-HQ-OW-2018-0149-0036, and

is available online at: https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-

0036.

        13.    Attached as Exhibit 12 is a true and correct copy of excerpts from the EPA

Science Advisory Board’s October 17, 2014, review of EPA’s draft report titled Connectivity of

Streams and Wetlands to Downstream Waters: A Review and Synthesis of the Scientific

Evidence. The Science Advisory Board’s review is listed in the certified administrative record

index filed by Defendants, see ECF No. 26, as Docket Document ID No. EPA-HQ-OW-2018-

0149-0386, and is available online at: https://www.regulations.gov/document?D=EPA-HQ-OW-

2018-0149-0386.

        14.    Attached as Exhibit 13 is a true and correct copy of excerpts from a January 22,

2018, paper titled Southwestern Intermittent and Ephemeral Stream Connectivity by D.C.

Goodrich et al., published in the Journal of the American Water Resources Association. The

paper is Exhibit G-28 to a public comment letter submitted by Earthjustice on behalf of Sierra

Club et al., which is listed in the administrative record index filed by Defendants, see ECF No.

26, as Docket Document ID No. EPA-HQ-OW-2018-0149-11451, and is available online, as the



                                                 4
        Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 5 of 11



attachment titled “G-28 SW Intermittent Connectivity,” at: https://www.regulations.gov/

document?D=EPA-HQ-OW-2018-0149-11451.

       15.     Attached as Exhibit 14 is a true and correct copy of a public comment letter

submitted by 13 former members of the EPA Science Advisory Board panel that reviewed the

draft Connectivity Report and the Clean Water Rule. The comment letter is listed in the certified

administrative record index filed by Defendants, see ECF No. 26, as Docket Document ID No.

EPA-HQ-OW-2018-0149-3825, and is available online at: https://www.regulations.gov/

document?D=EPA-HQ-OW-2018-0149-3825.

       16.     Attached as Exhibit 15 is a true and correct copy of excerpts from a document

prepared by the Agencies before promulgating the Clean Water Rule, dated May 27, 2015, titled

Technical Support Document for the Clean Water Rule: Definition of Waters of the United

States. The document is Exhibit 16 to a public comment letter submitted by Waterkeeper

Alliance et al., which is listed in the certified administrative record index filed by Defendants,

see ECF No. 26, as Docket Document ID No. EPA-HQ-OW-2018-0149-11318, and is available

online, beginning on page 14 of the attachment titled “Attachments Volume 4 – Exhibits 12-18,”

at: https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11318.

       17.     Attached as Exhibit 16 is a true and correct copy of an excerpt from the Agencies’

Public Comment Summary Document, Topic 5: Tributaries. The Public Comment Summary

Document is listed in the certified administrative record index filed by Defendants, see ECF No.

26, as Docket Document ID No. EPA-HQ-OW-2018-0149-11574, and is available online, as the

attachment titled “Topic 5: Tributaries,” at: https://www.regulations.gov/document?D=EPA-HQ-

OW-2018-0149-11574.




                                                  5
        Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 6 of 11



       18.     Attached as Exhibit 17 is a true and correct copy of excerpts from the Agencies’

Public Comment Summary Document, Topic 1: Legal Arguments. The Public Comment

Summary Document is listed in the certified administrative record index filed by Defendants, see

ECF No. 26, as Docket Document ID No. EPA-HQ-OW-2018-0149-11574, and is available

online, as the attachment titled “Topic 1: Legal Arguments,” at:

https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11574.

       19.     Attached as Exhibit 18 is a true and correct copy of an excerpt from the Agencies’

Public Comment Summary Document, Topic 11: Economic Analysis and Resource and

Programmatic Assessment. The Public Comment Summary Document is listed in the certified

administrative record index filed by Defendants, see ECF No. 26, as Docket Document ID No.

EPA-HQ-OW-2018-0149-11574, and is available online, as the attachment titled “Topic 11:

Economic Analysis and Resource and Programmatic Assessment,” at:

https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11574.

       20.     Attached as Exhibit 19 is a true and correct copy of excerpts from a document

prepared by the Agencies, dated December 14, 2018, titled Economic Analysis for the Proposed

Revised Definition of “Waters of the United States.” The document is listed in the certified

administrative record index filed by Defendants, see ECF No. 26, as Docket Document ID No.

EPA-HQ-OW-2018-0149-0004, and is available online at: https://www.regulations.gov/

document?D=EPA-HQ-OW-2018-0149-0004.

       21.     Attached as Exhibit 20 is a true and correct copy of a fact sheet for draft National

Pollutant Discharge Elimination System (NPDES) Permit No. NM0028355, prepared February

26, 2020, which is available online at https://www.epa.gov/sites/production/files/2019-

11/documents/2019_fact_sheet_final.pdf.



                                                 6
        Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 7 of 11



       22.     Attached as Exhibit 21 is a true and correct copy of an Approved Jurisdictional

Determination (AJD)1 (SPA-2020-00172) from the Albuquerque District of the Army Corps,

dated July 28, 2020, which is available online at: https://www.spa.usace.army.mil/Portals/16/

docs/civilworks/regulatory/Jurisdiction/Approved%20JDs/New%20Mexico/2020-

172.%20AJD.PDF?ver=2020-08-03-113213-193.

       23.     Attached as Exhibit 22 is a true and correct copy of an AJD (SPA-2020-00168)

from the Albuquerque District of the Army Corps, dated July 20, 2020, which is available online

at: https://www.spa.usace.army.mil/Portals/16/docs/civilworks/regulatory/Jurisdiction/

Approved%20JDs/New%20Mexico/2020-168.%20AJD.PDF?ver=2020-07-20-182911-393.

       24.     Attached as Exhibit 23 is a true and correct copy of an AJD (SPA-2020-00170)

from the Albuquerque District of the Army Corps, dated July 20, 2020, which is available online

at: https://www.spa.usace.army.mil/Portals/16/docs/civilworks/regulatory/Jurisdiction/

Approved%20JDs/New%20Mexico/2020-170.%20AJD.PDF?ver=2020-07-20-184804-757.

       25.     Attached as Exhibit 24 is a true and correct copy of an AJD (SPA-2020-00171)

from the Albuquerque District of the Army Corps, dated July 20, 2020, which is available online

at: https://www.spa.usace.army.mil/Portals/16/docs/civilworks/regulatory/Jurisdiction/

Approved%20JDs/New%20Mexico/2020-171.%20AJD.PDF?ver=2020-07-20-184809-600.

       26.     Attached as Exhibit 25 is a true and correct copy of excerpts from the U.S. Bureau

of Land Management and U.S. Bureau of Indian Affairs’ February 2020 Draft Resource

Management Plan Amendment and Environmental Impact Statement for the Farmington

Mancos-Gallup project (RMP Amendment/EIS). The first excerpt is from Chapter 3: Affected



1
  An “Approved jurisdictional determination” is “a Corps document stating the presence or
absence of waters of the United States on a parcel or a written statement and map identifying the
limits of waters of the United States on a parcel.” 33 C.F.R. § 331.2.
                                                7
        Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 8 of 11



Environment and Environmental Consequences, subsection 3.4.3 Water Resources, in Volume 1

of the RMP Amendment/EIS, which is available online at: https://eplanning.blm.gov/public_

projects/lup/68107/20013477/250018467/FMG_DraftRMPA-EIS_Vol-1_508.pdf. The second

excerpt is Figure 3-17, a map titled NPS, UNESCO, and Select Chacoan Roads and Great

Houses, and the third excerpt is Figure 3-23, a map titled Oil and Gas Development Potential

2018-2037, which are both in Volume 2 of the RMP Amendment/EIS, which is available online

at: https://eplanning.blm.gov/public_projects/lup/68107/20013478/250018468/FMG_DraftR

MPA-EIS_Vol-2_508.pdf.

       27.     Attached as Exhibit 26 is a true and correct copy of an AJD (SAJ-2019-01387)

from the Jacksonville District of the Army Corps, dated July 16, 2020, which is available online

at: https://usace.contentdm.oclc.org/utils/getfile/collection/p16021coll7/id/14826.2

       28.     Attached as Exhibit 27 is a true and correct copy of an AJD (SAJ-2020-00943)

from the Jacksonville District of the Army Corps, dated July 30, 2020, which is available online

at: https://usace.contentdm.oclc.org/utils/getfile/collection/p16021coll7/id/15138.

       29.     Attached as Exhibit 28 is a true and correct copy of the U.S. Fish & Wildlife

Service’s webpage on “Habitat,” accessed on October 4, 2020, which is available online at:

https://www.fws.gov/habitat/.

       30.     Attached as Exhibit 29 is a true and correct copy of an excerpt from a Clean

Water Act Water Quality Assessment for the Santa Cruz Watershed prepared by the Arizona

Department of Environmental Quality. The document is available in full online at:

https://legacy.azdeq.gov/environ/water/assessment/download/scw.pdf.




2
 Although the pagination of this AJD indicates that there are three pages, the AJD posted on the
Army Corps’ website is only two pages.
                                                 8
        Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 9 of 11



       31.     Attached as Exhibit 30 is a true and correct copy of an AJD (SAJ-2019-00868)

from the Jacksonville District of the Army Corps, dated June 30, 2020, which is available online

at: https://usace.contentdm.oclc.org/utils/getfile/collection/p16021coll7/id/15417.

       32.     Attached as Exhibit 31 is a true and correct copy of the U.S. Fish & Wildlife

Service’s species profile for the Everglade snail kite, accessed on October 5, 2020, which is

available online at: https://ecos.fws.gov/ecp/species/7713.

       33.     Attached as Exhibit 32 is a true and correct copy of the U.S. Fish & Wildlife

Service’s species profile for the wood stork, accessed on October 5, 2020, which is available

online at: https://ecos.fws.gov/ecp/species/8477.

       34.     Attached as Exhibit 33 is a true and correct copy of an AJD (SPA2020-201) from

the Albuquerque District of the Army Corps, dated August 26, 2020, which is available online at:

https://www.spa.usace.army.mil/Portals/16/docs/civilworks/regulatory/Jurisdiction/Approved%2

0JDs/New%20Mexico/2020-%20201%20AJD.pdf?ver=2020-08-26-173432-280.




                                                9
        Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 10 of 11




I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.



Executed on October 15, 2020

                                              /s/ Michelle Wu
                                              Michelle Wu
                                              Natural Resources Defense Council
                                              40 West 20th Street
                                              New York, NY 10011
                                              (646) 889-1489
                                              michellewu@nrdc.org

                                              Counsel for Plaintiffs Clean Wisconsin, New
                                              Mexico Wilderness Alliance, Natural Resources
                                              Defense Council, and Prairie Rivers Network




                                                 10
       Case 1:20-cv-10820-DPW Document 34 Filed 10/15/20 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2020, I caused the foregoing declaration to be filed

and served upon counsel of record via the Court’s CM/ECF filing system.



Dated: October 15, 2020                          /s/ Michelle Wu




                                               11
